Citation Nr: 0737726	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a chronic skin 
disability, with clinical manifestations of acne form skin 
eruption, tinea pedis, and onychomycosis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.  In December 2004, the Board 
remanded this matter to the RO for further development and 
adjudication.


FINDINGS OF FACT

1.  The veteran's chronic skin disability covers roughly one 
percent of his body surface, and is manifested by near 
constant itching of the affected areas, hyperpigmented and 
indurated areas on his chest and extremities, and some 
flaking of the scalp, with subjective complaints of an 
increase in symptoms when nervous.  

2.  The evidence does not show that the veteran experiences 
tissue loss (ulceration), extensive exfoliation, systemic 
manifestations, or that he requires systemic corticosteroid 
therapy, the use of immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy, or that it covers more 
than 40 percent of his body.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's chronic skin disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2007); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2004 and December 2005, 
the Appeals Management Center (AMC) satisfied VA's duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AMC 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although these 
notices were delivered after the initial denial of the claim, 
the AMC subsequently readjudicated the claim based on all the 
evidence in April 2006, without taint from prior 
adjudications.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Thus, the veteran was not precluded from participating 
effectively in the processing of his claim and the late 
notice did not affect the essential fairness of the decision. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided, prior 
to the initial adjudication of this claim, with notice of the 
type of evidence necessary to establish an effective date if 
the claim was granted - i.e., the latter element of service 
connection, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) - the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for increased 
compensation, questions as to the appropriate effective date 
for any increase are moot.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, to include those from the Lyster 
Army Hospital.  The veteran has been medically evaluated in 
conjunction with his claim on two occasions during the 
appellate period.

Disability Evaluations

For historical purposes, it is noted that service connection 
was established for a chronic skin disorder by the RO in an 
October 1998 decision, based in part on the review of the 
veteran's service medical records which showed that he was 
treated for skin problems on several occasions, and on the 
review of a contemporaneous VA examination report which 
indicated that the veteran had a skin disorder about the 
neck, scalp, and extremities.  A noncompensable evaluation 
was assigned at the time, and a 30 percent evaluation was 
assigned by the RO in a December 2000 decision.  

The veteran and his representative now contend that a higher 
evaluation is warranted for this disability.  It is noted 
that disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's claim was initiated in July 2002.  The 
regulations pertaining to the evaluation of skin disabilities 
were revised effective August 30, 2002.  See Schedule for 
Rating Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2007)).  The Office of 
the General Counsel (OGC) has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively.  The OGC seems to indicate in its 
VAOPGCPREC 7-2003 opinion, that VA is no longer obligated to 
apply superseded rating schedule provisions prospectively for 
the period subsequent to the issuance of the revised rating 
criteria.  This opinion, however, is not entirely clear.  
Given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria prospectively.  

The veteran was provided the revised rating criteria in 
correspondence dated in January 2004.  The AMC considered 
those criteria in April 2006 in continuing the 30 percent 
rating that has been assigned.  The veteran was then given 
the opportunity to submit evidence and argument in response.  
The Board finds, therefore, that it can consider the original 
and revised version of the rating criteria without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board is precluded from considering new law that the RO 
has not previously applied).

The veteran underwent VA examination in July 2002 and January 
2005, the reports of which are of record.  Additionally, 
dermatological treatment records from Lyster Army Hospital 
are of record, and date from April 2002 to March 2006.  These 
medical records, along with his personal statements and 
arguments, have been reviewed.  Based on a review of all the 
evidence, an evaluation in excess of 30 percent is not 
warranted on the evidence of record under either the prior or 
revised rating criteria.  

According to the Schedule in effect prior to August 2002, 
skin disabilities other than scars were rated under the 
general formula for eczema, found at DC 7806.  The sole 
rating greater than the 30 percent assigned was 50 percent, 
which was warranted when there were ulcerations or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the condition was exceptionally repugnant.  
38 C.F.R. § 4.118, DC 7806 (2001).

The veteran's July 2002 VA examination revealed patchy, open 
lesions on his mid-sternum area and on both arms.  While 
ulcerations (i.e., tissue loss) were not found, "some 
crusting" was noted.  Similarly, the veteran's January 2005 
VA examination revealed 10 to 15 nodules on his scalp, arms, 
and chest, some with crusts.  The veteran reported pruritus, 
or itching, associated with all nodules.  Each exam report 
noted the veteran's prescriptions for topical lotions and 
creams to alleviate the inflammation and itching.  

Outpatient clinical records from Lyster Army Hospital do not 
contradict these findings.  Crusting, or scabbing, is noted 
on one occasion in February 2002, and is qualified as 
"few;" otherwise, it is not noted in the clinical records.  
The common characteristic of the veteran's skin disability 
appears to be itching of the affected areas and some flaking 
of the scalp, for which he has been prescribed topical 
lotions and shampoo.  The evidence does not indicate that the 
flaking is extensive, however.  In January and April 2003, he 
experienced furuncles, or boils, requiring antibiotic 
treatment.  Generally, he is noted to have inflammatory 
lesions characterized as nodules, papules, and pustules, that 
are in various stages of healing, and are located on his 
scalp, chest, and arms.  The dermatological records do not 
note treatment, or comment on the presence or absence, of 
onychomycosis or tinea pedis.

The report of a January 2005 VA examination reveals that 
evaluation of the veteran's scalp showed 10 to 15 
hyperpigmented papular nodules in various stages of healing, 
with some crusting, slightly hypopigmented nodules about the 
left arm, and numerous papules about the chest and lower 
extremities.  The examiner assessed seborrheic dermatitis 
with prurigo nodularis with moderate impairment related to 
pruritis and chronicity.  

These symptoms are appropriately evaluated as 30 percent 
disabling under the old criteria throughout the entire 
relevant time period.  Particularly, the evidence does not 
show that the veteran experiences symptoms contemplated by 
the higher, 50 percent rating.  Tissue loss (ulceration) has 
not been found.  Nor is there evidence of extensive 
exfoliation or crusting (rather, some crusting was found on 
the most recent examination) or systemic manifestations.  
While the veteran did note on his June 2003 VA Form 9, 
Substantive Appeal, that his condition becomes worse when he 
is nervous, this symptom alone does not rise to the level of 
more nearly approximating the symptoms of the 50 percent 
rating category.  Thus, the 30 percent rating is the highest 
warranted under the old Schedule. 

Pursuant to the revised Schedule, DC 7806 provides that the 
next higher rating over that currently assigned is the 
maximum, 60 percent, rating.  It is warranted for dermatitis 
with more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).

The sole measurement of the veteran's skin disability is 
found in the January 2005 VA examination, at which time it 
was estimated as covering 1 percent of the veteran's body.  
This is short of the 40 percent coverage requirement in the 
60 percent rating category.  Additionally, the evidence does 
not show that the veteran is on constant or near-constant 
systemic therapy.  While he has constant prescriptions for 
topical corticosteroid and anti-inflammatory lotions and 
creams, he has not required oral corticosteroid medication.  
It is confirmed that intermittently, he requires an oral 
antibiotic for infectious furuncles; this, however, does not 
constitute constant or near-constant systemic therapy akin to 
that which is described in the Schedule, particularly 
corticosteroids or immunosuppressive drugs.  

The revised version of DC 7806 alternatively provides that 
the disability can be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  
In this case, because the veteran's disability has been shown 
to be intermittent and varying, it is more appropriate to 
rate it based on its dermatological manifestations, which 
have been aptly described, as opposed to the changing area 
over which they are present.

DC 7817, the code for exfoliative dermatitis or erythroderma, 
has also been considered.  Under the Schedule prior to the 
revisions, that code merely directed that the disability be 
rated under the general code for eczema, as described above, 
under DC 7806.  See 38 C.F.R. § 4.118, DC 7817 (2001).  Under 
the revised Schedule, however, DC 7817 provides for a 60 
percent rating for generalized involvement of the skin 
without systemic manifestations, (such as fever, weight loss, 
and hypoproteinemia) and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7817 (2007).

The total, 100 percent rating is warranted for generalized 
involvement of the skin, plus systemic manifestations, and; 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required during the past 12-month period.  Id.

As reviewed above, the record does not demonstrate the use of 
systemic therapy such as described in the criteria.  While 
generalized involvement of the skin has been shown, there is 
no evidence of associated systemic manifestations, such as 
fever, weight loss, or hypoproteinemia.  Additionally, 
although in March 2003, the veteran was referred to a 
dermatologic consultation to consider light therapy, the 
records from that date forward do not confirm that light 
therapy was recommended or administered.  Rather, the 
veteran's prescribed topical medication was changed.  
Accordingly, a higher rating is not warranted under this code 
of the revised criteria.

In sum, the preponderance of the evidence is found to be 
against the veteran's claim for an increased rating; 
therefore, the benefit of the doubt provision does not apply.  
A rating in excess of 30 percent for the veteran's skin 
disability is not warranted under the old or the revised 
criteria. 

ORDER

An evaluation in excess of 30 percent for the veteran's skin 
disability is denied.

____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


